      Case: 1:16-cv-06325 Document #: 95 Filed: 10/11/18 Page 1 of 3 PageID #:524



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 MIGUEL DOMINGUEZ, JOSE ARCE,                  )
 NEPHTALI BUSTAMENTE, MIGUEL                   )
 CONTRERAS, MILTON CONTRERAS,                  )
 JOHNNY GARCIA, HECTOR GARCIA-                 )
 CASARRUBIAS, ROBERTO GUERRERO,                )
 CARLOS HERNANDEZ, JAVIER LOPEZ,               ) Case No. 16 C 6325
 ASCENCION MARTINEZ, ALFONSO                   )
 MENDOZA, FELIX OCASIO, JEFFREY                )
 PEREZ, ANDRES PILLAJO CALLE, MARIO            ) Judge William Hart
 SOTO,                                         ) Magistrate Judge Susan Cox
                                               )
                Plaintiffs,                    )
                                               )
      v.                                       )
                                               )
 DISPATCH TAXI AFFILIATION, INC., CHI-         )
 TOWN TAXI BROKERAGE, LLC,                     )
 DISPATCH AFFILIATION, LLC, DISPATCH           )
 TAXI MANAGEMENT, LLC, EXTREME                 )
 TAXI AUTO REPAIR SHOP, LLC, LAKE              )
 REPAIR AND METER SHOP, LLC, TOTAL             )
 TAXI REPAIR AND BODY SHOP, LLC,               )
 WINDY CITY METER SHOP, LLC, SAVAS             )
 TSITIRIDIS, Individually, and CUBS            )
 MANAGEMENT CORP and EVGENY A.                 )
 FREIDMAN, Individually                        )
                                               )
                Defendants.                    )


                                    NOTICE OF MOTION

To:     Darren M. Mungerson, Esq.         Thomas Leinenweber, Esq.
        Amanda E. Inskeep, Esq.           120 North LaSalle Street, Suite 2000
        Littler Mendelson, P.C.           Chicago, Illinois 60602
        321 N. Clark Street, Suite 1000   thomas@ilesq.com
        Chicago, Illinois 60654
        dmungerson@littler.com
        ainskeep@littler.com
    Case: 1:16-cv-06325 Document #: 95 Filed: 10/11/18 Page 2 of 3 PageID #:525



       PLEASE TAKE NOTICE that, on Thursday, October 25, 2018 at the hour of 2:00
PM, or as soon thereafter as counsel may be heard, the undersigned will appear before the
Honorable Judge Hart in the courtroom usually occupied by him, and then and there present
PLAINTIFFS’ MOTION FOR DEFAULT JUDGEMENT AGAINST EVGENY
FREIDMAN AND CUBS MANAGEMENT CORP., a copy of which is attached and hereby
served upon you.

                                                 Respectfully submitted:

                                                 /s/ Patrick Cowlin
                                                 One of Plaintiffs’ Attorneys


Robin Potter, Esq.
M. Nieves Bolaños, Esq.
Patrick Cowlin, Esq.
POTTER BOLAÑOS LLC
111 E. Wacker Dr., Suite 2600
Chicago, Illinois 60601
(312) 861-1800
robin@potterlaw.org
nieves@potterlaw.org
patrick@potterlaw.org




                                             2
    Case: 1:16-cv-06325 Document #: 95 Filed: 10/11/18 Page 3 of 3 PageID #:526



                            CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of PLAINTIFFS’ NOTICE OF
MOTION FOR DEFAULT JUDGEMENT AGAINST DEFENDANTS EVGENY FREIDMAN
AND CUBS MANAGEMENT CORP. PURSUANT TO FED. R. CIV. P. 55 was served via the
Court’s CM/ECF system and/or by electronic mail on October 11, 2018.


                                              /s/ Patrick Cowlin
                                              Patrick Cowlin




                                          3
